948 F.2d 1290
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Willis Aubrey ARNOLD, Defendant-Appellant.
No. 91-3412.
United States Court of Appeals, Sixth Circuit.
Nov. 13, 1991.

N.D.Ohio, 90-00778, 91-00704, 4-25-91, Young, J.
N.D.Ohio
AFFIRMED.
Before MERRITT, Chief Judge;  RALPH B. GUY, Jr., Circuit Judge, and WELLFORD, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Willis Aubrey Arnold entered a guilty plea to eight counts of bank robbery, in violation of 18 U.S.C. § 2113(a).   The district court sentenced Arnold to concurrent prison terms of one hundred twenty-five (125) months, a three year period of supervised release and a special assessment.   Arnold filed an appeal on his own initiative.   Arnold's appointed trial counsel moves to withdraw his representation and has filed an Anders brief (after  Anders v. California, 386 U.S. 738 (1967)) in support.   No additional pleadings have been forthcoming from Arnold.


3
We have reviewed the record and conclude that the district court proceedings were not marred by reversible error.   The transcript of the plea colloquy reflects substantial compliance with Fed.R.Crim.P. 11.   Arnold's stated reasons behind his attempt to withdraw his guilty plea were inadequate to that end and the court's refusal to permit the plea to be withdrawn was not an abuse of discretion.   Fed.R.Crim.P. 32(d);   United States v. Spencer, 836 F.2d 236, 238-39 (6th Cir.1987).   The sentence was within the range as calculated and the United States Supreme Court has upheld the constitutionality of the special assessment imposed.   United States v. Munoz-Flores, 110 S.Ct. 1964 (1990).


4
Accordingly, the motion to withdraw as appellate counsel is granted and the district court's judgment is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.